Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  November 25, 2008                                                                                     Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  137230                                                                                                     Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
                                                                                                      Stephen J. Markman,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 137230
                                                                   COA: 277211
                                                                   Kent CC: 06-001166-FC
  MICHEL M. MONTES,
            Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the July 15, 2008
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          November 25, 2008                   _________________________________________
           d1117                                                              Clerk